IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                            :   No. 2186 Disciplinary Docket No. 3
                                            :
MOIRA DOHERTY                               :   Board File No. C1-15-476
                                            :
                                            :   (Supreme Court of California,
                                            :   No. S224569; State Bar Court of
                                            :   California No. 13-O-16736)
                                            :
                                            :   Attorney Registration No. 61000
                                            :   (Out of State)



                                        ORDER


PER CURIAM:



              AND NOW, this 8th day of July, 2015, it appearing that Moira Doherty, a

member of the Bar of this Commonwealth, was suspended from the practice of law in

the State of California for a period of one year with the suspension stayed, and was

placed on probation with conditions for one year; and the said Moira Doherty having

informed this Court that she is not opposed to the imposition of reciprocal discipline, this

Court hereby imposes reciprocal discipline in this Commonwealth consistent with that

imposed by the attached Order of the Supreme Court of California filed April 29, 2015.